Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 1, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  141741(65)(67)(69)                                                                                                  Justices



  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
                                                                    SC: 141741
  v                                                                 COA: 280073
                                                                    Kent CC: 01-008625-FC
  RAMON LEE BRYANT,
             Defendant-Appellee.
  _______________________________________

          On order of the Chief Justice, the motion by the Attorney General for leave to file
  a brief amicus curiae is considered and it is granted. The motion by Criminal Defense
  Attorneys of Michigan for extension of time for filing their brief amicus curiae is
  considered and it is granted. The motion by Criminal Defense Attorneys of Michigan for
  leave to participate in oral argument is considered and it is granted, limited to ten minutes
  of the time allotted to defendant-appellee.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 1, 2011                    _________________________________________
                                                                               Clerk